Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140196785 by Lin in view of US 20150194555 by Zhang et al (hereinafter Zhang), US 20070227582 by Chen et al (hereinafter Chen) and US 20120240979 by Maeda et al (hereinafter Maeda).

Regarding Claim 1, Lin discloses a solar concentrating system comprising a solar cell disposed about an end wall of a system (Fig. 1). 

Lin fails to disclose the solar concentrating system is implemented in a building unit. 

However, Zhang discloses the use of solar concentrating elements contained within a frame disposed into the wall of a residential or commercial building, the frame being formed of aluminum and surrounding the concentrator on all sides (Abstract teaching the claimed “a plurality of modular construction materials wired together and positioned on said building envelope said modular construction materials including a frame including a reflective base, and opposing reflective side walls”. Aluminum has some degree of reflectivity and as such constitutes the “reflective base” and “reflective side walls”. Examiner notes, as the concentrating elements would be electrically or physically connected, the limitation “wired together” is satisfied. 

Use of concentrating elements within buildings comprising a frame is a routine and conventional utilization thereof and as such, it would have been obvious to a skilled artisan that Lin’s concentrating system could be employed as a part of a residential for commercial building, for example, as taught by Zhang with a reasonable expectation of success. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007).

In combination, modified Lin teaches the end wall of the concentrator which is inserted into the frame is a solar cell (106 Fig. 1 teaching the claimed “including an end wall fabricated substantially from a photovoltaic material, a first end having a height  at said photovoltaic material”) and a light concentration component (104 Fig. 1 teaching the claimed “wedge shaped translucent body layer on said frame, wherein said wedge-shaped translucent body layer has a length, a second end opposing the first end”). Lin does not disclose the aspect ratio of the wedge. 

However, Chen discloses when using a transparent wedge-shaped prism for transmission of light to a solar cell, the prism has a length (Chen Fig. 4a) less than 2 m (Chen [0057]). The angle of the wedge shaped prism is less than 30 degrees (Chen [0056]). Therefore, the height of the prism at the first end (abutting the solar cell) would be no more than half the length of the prism in view of the tangent of 30 degrees being approximately 0.5 and the tangent of 1 degree (the end of the disclosed range) being approximately 0.01. As such, the aspect ratio is greater than 2, i.e. the length (no greater than 2m) is at least twice the height (no greater than 1 m), thereby rendering obvious the claimed “wherein an aspect ratio of said length to said first end height is greater than about 1”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). 

As modified Lin’s concentrator would necessarily be required to have an angle, length and height, it would be reasonable for a skilled artisan to look to other wedge-shaped concentrators in the art to select a height, length, angle and thereby a resulting aspect ratio such that selection of Chen’s dimensions would result in no more than what is routine and conventional in the art. The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Lin fails to disclose a reflective film layer. 

However, Chen discloses a concentrating system comprising a wedge concentrating prism having a reflective plane including a first and second end disposed at an angle to the solar cell wherein a bottom of the cell meets an end of the reflective layer disclosed on a back side of the prism (reflective plane Fig. 4A  teaching the claimed “a reflective film positioned between said wedge-shaped translucent body layer and said reflective base”). 

Chen discloses such a configuration so as to capture and direct an increased amount of light towards the solar cell ([0013]). 

Therefore, a skilled artisan would be motivated to add Chen’s reflective plane to Lin’s module, in order to increase the amount of light reflected towards the cell. 

Modified Lin fails to disclose a luminescent film embedded within the prism. 

However, Maeda discloses a solar concentrating system wherein a transparent prism transmits light to a solar cell positioned about a side wall of the system (Fig. 4) wherein a luminescent film is embedded within a transparent light guide (44 Fig. 4 teaching the claimed “and a film comprising luminescent species embedded at a base of said wedge shaped translucent body layer”). The film is used for wavelength conversion of light incident within the light guide portion of the system to improve power generation efficiency ([0089]). 

Therefore, a skilled artisan would appreciate a luminescent film embedded within the transparent light receiving portion of modified Lin’s system, as aught by Maeda, in order to induce wavelength conversion which improves power generation efficiency. 

Regarding Claim 2, modified Lin does not disclose the material for the concentrator. 

However, Chen discloses the use of glass to form the prism within the system (Chen [0044] teaching the claimed “wherein said translucent body layer is composed substantially of silicone, vinyl, other translucent plastics, glass, or a combination thereof”).  

Therefore, it would have been obvious to a skilled artisan to use any conventional material to form the concentrator, including glass as set forth by Chen, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Regarding Claim 3, modified Lin discloses the luminescent film is forming of fluorescent dye particles (Maeda [0082] teaching the claimed “wherein said film is composed substantially of fluorescent dye, quantum dots, phosphor, or a combination thereof”).  

Regarding Claim 4, as set forth above for Claim 1, modified Lin render obvious an aspect ratio of greater than 2, i.e. the length (no greater than 2m) is at least twice the height (no greater than 1 m), thereby rendering obvious the claimed “wherein an aspect ratio of said length to said first end height is greater than about 4”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 6, modified Lin discloses the frame is formed of aluminum (Zhang [0091] teaching the claimed “wherein said frame is composed of metal, plastic, foam, wood, ceramic, or a combination thereof”). 

Regarding Claim 7, modified Lin fails to explicitly disclose the material of the solar cell device within the system. 

However, Maeda discloses conventional and routine materials used to form solar cells within concentrating systems which include poly or monocrystalline silicon ([0042] teaching the claimed “wherein said photovoltaic material end wall is composed of polycrystalline silicon, monocrystalline silicon, GaAs, CdTe, CIGS, perovskite, or a combination thereof”). 

As such, a skilled artisan would appreciate any conventional and routine solar cell material can be used to form the solar cell within modified Lin’s system, as taught by Maeda, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 8, modified Lin discloses the solar cell is spaced apart from the concentrating wedge (Fig. 1 teaching the claimed “further comprising a gap between said end wall and said wedge-shaped translucent body layer”). 

Regarding Claim 10, Lin discloses a solar concentrating system comprising a solar cell disposed about an end wall of a system (Fig. 1). 

Lin fails to disclose the solar concentrating system is incorporated into a frame 

However, Zhang discloses the use of solar concentrating elements contained within a frame disposed into the wall of a residential or commercial building, the frame being formed of aluminum and surrounding the concentrator on all sides (Abstract teaching the claimed “a frame including a reflective base, and opposing reflective side walls”. Aluminum has some degree of reflectivity and as such constitutes the “reflective base” and “reflective side walls”. 

Use of concentrating elements within buildings comprising a frame is a routine and conventional utilization thereof and as such, it would have been obvious to a skilled artisan that Lin’s concentrating system could be employed as a part of a residential for commercial building, for example, as taught by Zhang with a reasonable expectation of success. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

In combination, modified Lin teaches the end wall of the concentrator which is inserted into the frame is a solar cell (106 Fig. 1 teaching the claimed “including an end wall fabricated substantially from a photovoltaic material”) and a light concentration component (104 Fig. 1 teaching the claimed “wedge shaped translucent body layer, wherein said wedge-shaped translucent body layer has a length, a first end having a height at said photovoltaic material, a second end opposing the first end”). Lin does not disclose the aspect ratio of the wedge. 

However, Chen discloses when using a transparent wedge-shaped prism for transmission of light to a solar cell, the prism has a length (Chen Fig. 4a) less than 2 m (Chen [0057]). The angle of the wedge shaped prism is less than 30 degrees (Chen [0056]). Therefore, the height of the prism at the first end (abutting the solar cell) would be no more than half the length of the prism in view of the tangent of 30 degrees being approximately 0.5 and the tangent of 1 degree (the end of the disclosed range) being approximately 0.01. As such, the aspect ratio is greater than 2, i.e. the length (no greater than 2m) is at least twice the height (no greater than 1 m), thereby rendering obvious the claimed “wherein an aspect ratio of said length to said first end height is greater than about 7”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). 

As modified Lin’s concentrator would necessarily be required to have an angle, length and height, it would be reasonable for a skilled artisan to look to other wedge-shaped concentrators in the art to select a height, length, angle and thereby a resulting aspect ratio such that selection of Chen’s dimensions would result in no more than what is routine and conventional in the art. The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Lin fails to disclose a reflective film layer. 

However, Chen discloses a concentrating system comprising a wedge concentrating prism having a reflective plane including a first and second end disposed at an angle to the solar cell wherein a bottom of the cell meets an end of the reflective layer disclosed on a back side of the prism (reflective plane Fig. 4A  teaching the claimed “a reflective film positioned above said reflective base at an angle to said photovoltaic material end wall, said wedge-shaped translucent body positioned on said reflective film”). 

Chen discloses such a configuration so as to capture and direct an increased amount of light towards the solar cell ([0013]). 

Therefore, a skilled artisan would be motivated to add Chen’s reflective plane to Lin’s module, in order to increase the amount of light reflected towards the cell. 

Modified Lin fails to disclose a luminescent film embedded within the prism. 

However, Maeda discloses a solar concentrating system wherein a transparent prism transmits light to a solar cell positioned about a side wall of the system (Fig. 3) wherein a luminescent film is disposed along an outer perimeter thereof (34 Fig. 3 teaching the claimed “and a film comprising luminescent species positioned at a base of said wedge shaped translucent body layer, said luminescent species film and said reflective film defining substantially parallel planes”). The film is used for wavelength conversion of light incident within the light guide portion of the system to improve power generation efficiency ([0089]). 

Therefore, a skilled artisan would appreciate a luminescent film embedded within the transparent light receiving portion of modified Lin’s system, as aught by Maeda, in order to induce wavelength conversion which improves power generation efficiency. 

Modified Lin discloses the solar cell is spaced apart from the concentrating wedge (Fig. 1 teaching the claimed “further comprising a gap between said end wall and said wedge-shaped translucent body layer”).

Regarding Claim 13, modified Lin discloses the luminescent film is forming of fluorescent dye particles (Maeda [0082] teaching the claimed “wherein said film is composed substantially of fluorescent dye, quantum dots, phosphor, or a combination thereof”).  

Regarding Claim 14, modified Lin discloses the frame is formed of aluminum (Zhang [0091] teaching the claimed “wherein said frame is composed of metal, plastic, foam, wood, ceramic, or a combination thereof”). 

Regarding Claim 15, modified Lin does not disclose the material for the concentrator. 

However, Chen discloses the use of glass to form the prism within the system (Chen [0044] teaching the claimed “wherein said translucent body layer is composed substantially of silicone, vinyl, other translucent plastics, glass, or a combination thereof”).  

Therefore, it would have been obvious to a skilled artisan to use any conventional material to form the concentrator, including glass as set forth by Chen, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Regarding Claim 16, modified Lin fails to explicitly disclose the material of the solar cell device within the system. 

However, Maeda discloses conventional and routine materials used to form solar cells within concentrating systems which include poly or monocrystalline silicon ([0042] teaching the claimed “wherein said photovoltaic material end wall is composed of polycrystalline silicon, monocrystalline silicon, GaAs, CdTe, CIGS, perovskite, or a combination thereof”). 

As such, a skilled artisan would appreciate any conventional and routine solar cell material can be used to form the solar cell within modified Lin’s system, as taught by Maeda, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 17, when incorporating the fluorescent film into modified Lin’s system, in order to allow the film to capture a maximum amount of light for light conversion, a skilled artisan would appreciate the film should extend a maximum length through the prism. In such an event, as the length closest to the reflective plane would result in a maximized film length, thereby rendering obvious the claimed “wherein said film is positioned at a height above said reflective base layer less than H/2”.  
 
Regarding Claim 18, modified Lin discloses a system which would be capable of being connected to an adjacent system in that the solar cell having electrical contacts would be capable of being “wired” to another device, rendering obvious the claimed functionality of Claim 8, i.e. the claimed “wherein the apparatus is configured to be wired together to a plurality of solar power harvesting apparatus”. 
 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhang, Chen and Maeda further in view of US 20160329448 by Chou et al (hereinafter Chou).

Regarding Claims 3 and 11, modified Lin fails to disclose the concentration of luminescent dye within the film layer. 

However, Chou discloses the concentration of luminescent dye in a waveguide within a solar assembly in a result effective variable. Increasing concentration increases wavelength conversion however also increases light scattering (Fig. 6-8 and [0029]). Therefore, a skilled artisan would appreciate the concentration of dye within the film should be optimized for desired wavelength conversion and scattering effects, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein said film has a luminescent species concentration of about 25 mg/ml to about 30 mg/ml”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhang, Chen and Maeda further in view of US 20160002238 by Umeda et al (hereinafter Umeda). 

Regarding Claims 9 and 12, modified Lin fails to disclose a space between the reflective film and the wedge shaped concentrator. 

However, Umeda discloses a reflective layer which may be spaced from the angled surface at the base of the concentrator (Fig. 5A teaching the claimed “further comprising a gap between said translucent body layer and said reflective film”). Such a configuration is routine and conventional in the art to reflect light back into a concentrating wedge such that modification of Lin’s system to incorporate the reflective layer spaced apart from the wedge would be an obvious modification to a skilled artisan with a reasonable expectation of success. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721